DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10, 12-15, 17, 19, 20, 22-24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev et al. (US 2015/0373263 A1) (hereinafter “D1”) in view of Georgiev (US 2015/0370040 A1) (hereinafter “D2”).
Consider claim 1, D1 teaches an apparatus for digital imaging, the apparatus comprising: a memory (working memory 205 in Fig. 2; [0044]); and one or more processors (image processor 220 in Fig. 2; [0044]) configured to: receive a first image of a scene captured by a first image sensor, wherein a first light redirection element is configured to redirect a first light from a first path to a redirected first path toward the first image sensor, wherein the first image sensor is configured to capture the first image based on receipt of the first light at the first image sensor (FIGS. 4A through 4C illustrate an embodiment of an array camera 400 designed according to the parallax-free design principle illustrated in FIGS. 3A and 3B. FIG. 4A illustrates an array with two-cameras 410A, 410B. The cameras 410A, 410B each have a viewing angle of approximately 20 degrees, resulting in an effective viewing angle of approximately 26 degrees for the combined array camera 400. The cameras 410A, 410B appear to capture image data from the same apparent origin 450. The view 420A, 420B that is observed by each cameras 410A, 410 is highlighted in blue dashed lines. For purposes of clarity lens assemblies and secondary reflecting or reflecting surfaces are not illustrated in cameras 410A, 410B. In some embodiments, sensors of cameras 410A, 410B may be aligned with light following initial reflection or refraction, however in other embodiments secondary reflective or refractive surface may be used, for example to reduce the overall height of the array by placing the sensors of cameras 410A, 410B within or substantially within a common plane.  FIG. 4B illustrates one example of design parameters for viewing angle 420A and mirror surface 415A for the camera 410A of FIG. 4A. To achieve an effective viewing angle of 60 degrees for the synthetic aperture (the sum of all views of the cameras 410A, 410B in the array 400), the individual cameras 410A, 410B each should have a FOV having a viewing angle 420A, 420B of at least approximately 48 degrees. FIG. 4C illustrates an example of design parameters for both viewing angle 420A, 420B and mirror surfaces 415A, 415B for the cameras 410A, 410B of FIG. 4A to achieve a 60 degree viewing angle. [0075] – [0076]; see also Fig. 1A and Fig. 1B); receive a second image of the scene captured by a second image sensor, wherein a second light redirection element is configured to redirect a second light from a second path to a redirected second path toward the second image sensor, wherein the second image sensor is configured to capture the second image based on receipt of the second light at the second image sensor, wherein a virtual extension of the first path beyond the first light redirection element intersects with a virtual extension of the second path intersect beyond the second light redirection element (FIGS. 4A through 4C illustrate an embodiment of an array camera 400 designed according to the parallax-free design principle illustrated in FIGS. 3A and 3B. FIG. 4A illustrates an array with two-cameras 410A, 410B. The cameras 410A, 410B each have a viewing angle of approximately 20 degrees, resulting in an effective viewing angle of approximately 26 degrees for the combined array camera 400. The cameras 410A, 410B appear to capture image data from the same apparent origin 450. The view 420A, 420B that is observed by each cameras 410A, 410 is highlighted in blue dashed lines. For purposes of clarity lens assemblies and secondary reflecting or reflecting surfaces are not illustrated in cameras 410A, 410B. In some embodiments, sensors of cameras 410A, 410B may be aligned with light following initial reflection or refraction, however in other embodiments secondary reflective or refractive surface may be used, for example to reduce the overall height of the array by placing the sensors of cameras 410A, 410B within or substantially within a common plane.  FIG. 4B illustrates one example of design parameters for viewing angle 420A and mirror surface 415A for the camera 410A of FIG. 4A. To achieve an effective viewing angle of 60 degrees for the synthetic aperture (the sum of all views of the cameras 410A, 410B in the array 400), the individual cameras 410A, 410B each should have a FOV having a viewing angle 420A, 420B of at least approximately 48 degrees. FIG. 4C illustrates an example of design parameters for both viewing angle 420A, 420B and mirror surfaces 415A, 415B for the cameras 410A, 410B of FIG. 4A to achieve a 60 degree viewing angle. [0075] – [0076]; see also Fig. 1A and Fig. 1B); modify at least one of the first image and the second image using a perspective distortion correction (A main point of the spatial relationships described herein for forming parallax free array cameras is that the effective tilt of each virtual camera (for example, the appearance of tilt in the corresponding image) can be changed computationally by application of a projective transform to the captured image data. Stitching the images together after application of proper projective transforms and cropping produces a single image- a composite image of the target scene using data received from the multiple cameras of the array [0058].  See also claim 10); and generate a combined image from the first image and the second image in response to modification of the at least one of the first image and the second image using the perspective distortion correction (A virtual camera is the location from which an image captured by a camera, for example the image captured by 310A, appears to have been captured if no optical folding (e.g., reflection using mirrors) had been used. In a parallax free array physically formed by multiple folded optic cameras, all virtual cameras are merged into one single virtual camera having the same center of projection, shown in FIGS. 3A and 3B as point V. Each individual camera of the array may have potentially different direction of gaze, that is a direction or alignment of the optical axis of the camera, which is sometimes referred to as tilt. A main point of the spatial relationships described herein for forming parallax free array cameras is that the effective tilt of each virtual camera (for example, the appearance of tilt in the corresponding image) can be changed computationally by application of a projective transform to the captured image data. Stitching the images together after application of proper projective transforms and cropping produces a single image- a composite image of the target scene using data received from the multiple cameras of the array. This single image appears as if it was captured by a single virtual camera with a center of projection at point V, referred to herein as the virtual camera. Accordingly, the virtual camera of the parallax-free arrays as described herein is actually a compound virtual camera and a composition of the multiple virtual cameras merging into a single point. The virtual camera as used herein can also be the result of computational synthesis by transforming, cropping, and stitching the individual images each captured by one of the multiple cameras of the array.  [0058]).
However, D1 does not explicitly teach the combined image includes a combined image field of view that is larger than at least one of a first field of view of the first image and a second field of view of the second image.
 In an analogous art, D2 discloses imaging systems and methods that include a multi-camera array.  [0002].  Specifically, D2 stitching images from all cameras in the camera array to form field of view of the virtual camera.  [0058].
D2 teaches the combined image includes a combined image field of view that is larger than at least one of a first field of view of the first image and a second field of view of the second image (Each camera 310A, 310B looks at the apex A of the central mirror prism 350, the optical axis 315A, 315B of each camera 310A, 310B passing through the apex A. The lens centers of the lenses 312A, 312B associated with each of the cameras 310A, 310B are at the same distance from the apex, and each camera 310A, 310B sees half the field of view 340 of the virtual camera 320. The angle of the optical axis 315A, 315B of each camera 310A, 310B relative to the vertical axis 325 can be double the angle of a plane formed by its corresponding mirror 330, 335 relative to the vertical axis 325. In the illustrated embodiment, the vertical axis 325 denotes the vertical axis of symmetry of the array 300 and is also the virtual optical axis (e.g., the optical axis of the virtual camera 320 represented by virtual sensor 321 and virtual lens 322).  As illustrated, the planes formed by the mirror surfaces 330, 335 intersect at a common point, referred to as the apex and labeled as A in the figures, along the virtual optical axis 325 of the array. The cameras 310A, 310B can be positioned so that the optical axis 315A, 315B of each camera intersects with the apex A. In addition, each camera 310A, 310B can be positioned such that the angle (labeled as angle 2α) formed between the camera's optical axis 315A, 315B and the virtual optical axis 325 is twice the angle (labeled as angle α) formed between the corresponding mirror surface 330, 335 and the virtual optical axis 325. However, these angles do not have to be the same for all cameras in the array. The distance D between the apex A and the center of projection 313B (located within the lens 312B corresponding to a sensor 311B) can be the same or essentially the same for all the cameras in the array. All cameras 310A, 310B of the array virtually merge into (read “serve as”) one single virtual camera 320 looking upward along the virtual optical axis 325 of the array 300. In this way each individual camera/lens/mirror combination represents only a sub-aperture of the total array 300. The virtual camera 320 has a synthetic aperture made of the sum of all individual aperture rays.  FIG. 3C illustrates an example of the above-described design constraints for one camera 310B in the array 300. The field of view 340 of the virtual camera 320 formed by stitching images from all cameras 310A, 310B in the array 300 can be based on optimization of the mechanical parameters of the system. However, a rough estimate can be obtained based on the assumption of an infinitely small (point-size) individual camera 310B. The maximum possible field of view (FOV) for the virtual camera 320 is related to angles in FIG. 3C, where: FOV=2β; β=90−α; FOV=180−2α [0056] – [0058] and Fig. 3C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of stitching images from cameras in the camera array to form an image that has a larger field of view than the individual images from the cameras in the camera array because such incorporation would produce a high-resolution target image.  [0048].
Consider claim 2, D1 teaches to modify at least one of the first image and the second image using the perspective distortion correction, the one or more processors are configured to: modify the first image from depicting a first perspective to depicting a common perspective using the perspective distortion correction (A virtual camera is the location from which an image captured by a camera, for example the image captured by 310A, appears to have been captured if no optical folding (e.g., reflection using mirrors) had been used. In a parallax free array physically formed by multiple folded optic cameras, all virtual cameras are merged into one single virtual camera having the same center of projection, shown in FIGS. 3A and 3B as point V. Each individual camera of the array may have potentially different direction of gaze, that is a direction or alignment of the optical axis of the camera, which is sometimes referred to as tilt. A main point of the spatial relationships described herein for forming parallax free array cameras is that the effective tilt of each virtual camera (for example, the appearance of tilt in the corresponding image) can be changed computationally by application of a projective transform to the captured image data. Stitching the images together after application of proper projective transforms and cropping produces a single image- a composite image of the target scene using data received from the multiple cameras of the array. This single image appears as if it was captured by a single virtual camera with a center of projection at point V, referred to herein as the virtual camera. Accordingly, the virtual camera of the parallax-free arrays as described herein is actually a compound virtual camera and a composition of the multiple virtual cameras merging into a single point. The virtual camera as used herein can also be the result of computational synthesis by transforming, cropping, and stitching the individual images each captured by one of the multiple cameras of the array.  [0058]); and modify the second image from depicting a second perspective to depicting the common perspective using the perspective distortion correction, wherein the common perspective is between the first perspective and the second perspective (A virtual camera is the location from which an image captured by a camera, for example the image captured by 310A, appears to have been captured if no optical folding (e.g., reflection using mirrors) had been used. In a parallax free array physically formed by multiple folded optic cameras, all virtual cameras are merged into one single virtual camera having the same center of projection, shown in FIGS. 3A and 3B as point V. Each individual camera of the array may have potentially different direction of gaze, that is a direction or alignment of the optical axis of the camera, which is sometimes referred to as tilt. A main point of the spatial relationships described herein for forming parallax free array cameras is that the effective tilt of each virtual camera (for example, the appearance of tilt in the corresponding image) can be changed computationally by application of a projective transform to the captured image data. Stitching the images together after application of proper projective transforms and cropping produces a single image- a composite image of the target scene using data received from the multiple cameras of the array. This single image appears as if it was captured by a single virtual camera with a center of projection at point V, referred to herein as the virtual camera. Accordingly, the virtual camera of the parallax-free arrays as described herein is actually a compound virtual camera and a composition of the multiple virtual cameras merging into a single point. The virtual camera as used herein can also be the result of computational synthesis by transforming, cropping, and stitching the individual images each captured by one of the multiple cameras of the array.  [0058]).
Consider claim 4, D1 teaches to generate the combined image from the first image and the second image, the one or more processors are configured to: align a first portion of the first image with a second portion of the second image (image stitching module 240 may include instructions to compare the areas of overlap along the edges of the N partial images for matching features in order to determine rotation and alignment of the N partial images relative to one another. Due to rotation of partial images and/or the shape of the FOV of each sensor, the combined image may form an irregular shape. Therefore, after aligning and combining the N partial images, the image stitching module 240 may call subroutines which configure image processor 220 to crop the combined image to a desired shape and aspect ratio, for example a 4:3 rectangle or 1:1 square. The cropped image may be sent to the device processor 250 for display on the display 225 or for saving in the storage 210.  [0051].  A virtual camera is the location from which an image captured by a camera, for example the image captured by 310A, appears to have been captured if no optical folding (e.g., reflection using mirrors) had been used. In a parallax free array physically formed by multiple folded optic cameras, all virtual cameras are merged into one single virtual camera having the same center of projection, shown in FIGS. 3A and 3B as point V. Each individual camera of the array may have potentially different direction of gaze, that is a direction or alignment of the optical axis of the camera, which is sometimes referred to as tilt. A main point of the spatial relationships described herein for forming parallax free array cameras is that the effective tilt of each virtual camera (for example, the appearance of tilt in the corresponding image) can be changed computationally by application of a projective transform to the captured image data. Stitching the images together after application of proper projective transforms and cropping produces a single image- a composite image of the target scene using data received from the multiple cameras of the array. This single image appears as if it was captured by a single virtual camera with a center of projection at point V, referred to herein as the virtual camera. Accordingly, the virtual camera of the parallax-free arrays as described herein is actually a compound virtual camera and a composition of the multiple virtual cameras merging into a single point. The virtual camera as used herein can also be the result of computational synthesis by transforming, cropping, and stitching the individual images each captured by one of the multiple cameras of the array.  [0058]. The process 900 then may transition to block 925 in which an image stitching method is performed to generate a single image from the plurality of images. In some embodiments, the image stitching module 240 of FIG. 2 may perform this block. This may include known image stitching techniques. Further, any areas of overlap in the fields of view may generate overlap in the plurality of images, which may be used in aligning the images in the stitching process. For example, block 925 may further include identifying common features in the overlapping area of adjacent images and use the common features to align the images.  [0086].); and stitch the first image and the second image together based on the first portion of the first image and the second portion of the second image being aligned (image stitching module 240 may include instructions to compare the areas of overlap along the edges of the N partial images for matching features in order to determine rotation and alignment of the N partial images relative to one another. Due to rotation of partial images and/or the shape of the FOV of each sensor, the combined image may form an irregular shape. Therefore, after aligning and combining the N partial images, the image stitching module 240 may call subroutines which configure image processor 220 to crop the combined image to a desired shape and aspect ratio, for example a 4:3 rectangle or 1:1 square. The cropped image may be sent to the device processor 250 for display on the display 225 or for saving in the storage 210.  [0051].  A virtual camera is the location from which an image captured by a camera, for example the image captured by 310A, appears to have been captured if no optical folding (e.g., reflection using mirrors) had been used. In a parallax free array physically formed by multiple folded optic cameras, all virtual cameras are merged into one single virtual camera having the same center of projection, shown in FIGS. 3A and 3B as point V. Each individual camera of the array may have potentially different direction of gaze, that is a direction or alignment of the optical axis of the camera, which is sometimes referred to as tilt. A main point of the spatial relationships described herein for forming parallax free array cameras is that the effective tilt of each virtual camera (for example, the appearance of tilt in the corresponding image) can be changed computationally by application of a projective transform to the captured image data. Stitching the images together after application of proper projective transforms and cropping produces a single image- a composite image of the target scene using data received from the multiple cameras of the array. This single image appears as if it was captured by a single virtual camera with a center of projection at point V, referred to herein as the virtual camera. Accordingly, the virtual camera of the parallax-free arrays as described herein is actually a compound virtual camera and a composition of the multiple virtual cameras merging into a single point. The virtual camera as used herein can also be the result of computational synthesis by transforming, cropping, and stitching the individual images each captured by one of the multiple cameras of the array.  [0058]. The process 900 then may transition to block 925 in which an image stitching method is performed to generate a single image from the plurality of images. In some embodiments, the image stitching module 240 of FIG. 2 may perform this block. This may include known image stitching techniques. Further, any areas of overlap in the fields of view may generate overlap in the plurality of images, which may be used in aligning the images in the stitching process. For example, block 925 may further include identifying common features in the overlapping area of adjacent images and use the common features to align the images.  [0086].).
Consider claim 5, D1 teaches the apparatus, further comprising: the first image sensor ([0075] – [0076] and Fig. 4A and 4B); the second image sensor ([0075] – [0076] and Fig. 4A and 4B); the first light redirection element ([0075] – [0076] and Fig. 4A and 4B); and the second light redirection element ([0075] – [0076] and Fig. 4A and 4B).
Consider claim 6, D1 teaches the first light redirection element includes a first reflective surface, wherein, to redirect the first light toward the first image sensor, the first light redirection element uses the first reflective surface to reflect the first light toward the first image sensor (FIG. 1A illustrates a cross-sectional side view of an example of a folded optic multi-sensor assembly 100A including image sensors 105, 125, reflective secondary light folding surfaces 110, 135, lens assemblies 115, 130, and a central reflective surface 120 which may all be mounted to a substrate 150. FIG. 1B illustrates a cross-sectional side view of an embodiment of a folded optic multi-sensor assembly including central prisms 141, 146 for primary light re-directing surfaces 122, 124 and additional reflecting surfaces, for example, prisms 111, 136, as illustrated or reflective surfaces, for example a mirrored surface) forming secondary light folding surfaces 135.  [0028].  A central reflective surface 120 may be used to redirect light from a target image scene toward the sensors 105, 125. Central reflective surface 120 may be a mirror or a plurality of mirrors, and may be flat or shaped as needed to properly redirect incoming light to the image sensors 105, 125. For example, in some embodiments, central reflective surface 120 may be a mirror sized and shaped to reflect incoming light rays through the lens assemblies 115, 130 to sensors 105, 125. The central reflective surface 120 may split light comprising the target image into multiple portions and direct each portion at a different sensor. For example, a first side 122 of the central reflective surface 120 (also referred to as a primary light folding surface, as other embodiments may implement a refractive prism rather than a reflective surface) may send a portion of the light corresponding to a first field of view (FOV) 140 toward the left sensor 105 while a second side 124 sends a second portion of the light corresponding to a second FOV 145 toward the right sensor 125. It should be appreciated that together the fields of view 140, 145 of the image sensors cover at least the target image. The present example describes an embodiment comprising two sensors, but other embodiments may have greater than two sensors, for example 2, 3, 4, 8 or more (N) sensors.  [0031]. After being reflected off the central reflective surface 120, at least a portion of incoming light may propagate through each of the lens assemblies 115, 130. One or more lens assemblies 115, 130 may be provided between the central reflective surface 120 and the sensors 105, 125 and reflective surfaces 110, 135. The lens assemblies 115, 130 may be used to focus the portion of the target image which is directed toward each sensor.  [0033]. Multiple side reflective surfaces, for example, reflective surfaces 110 and 135, can be provided around the central mirror 120 opposite the sensors. After passing through the lens assemblies, the side reflective surfaces 110, 135 (also referred to as a secondary light folding surface, as other embodiments may implement a refractive prism rather than a reflective surface) can reflect the light (downward, as depicted in the orientation of FIG. 1A) onto the sensors 105, 125. As depicted, sensor 105 may be positioned beneath reflective surface 110 and sensor 125 may be positioned beneath reflective surface 135. However, in other embodiments, the sensors may be above the side reflected surfaces 110, 135, and the side reflective surfaces may be configured to reflect light upward (see for example, FIG. 1B). Other suitable configurations of the side reflective surfaces and the sensors are possible in which the light from each lens assembly is redirected toward the sensors. Certain embodiments may enable movement of the side reflective surfaces 110, 135 to change the focus or FOV of the associated sensor.  [0036].  FIG. 1B illustrates a cross-sectional side view of another embodiment of a folded optic array camera 100B. As shown in FIG. 1B, a sensor assembly 100B includes a pair of image sensors 105, 125 each mounted to substrate 150, lens assemblies 115, 130 corresponding to image sensors 105, 125, respectively, and a secondary light folding surface 110, 135 positioned over the cover glass 106, 126 of image sensors 105, 125, respectively. The primary light folding surface 122 of refractive prism 141 directs a portion of light from the target image scene along optical axis 121 through the lens assembly 115, is redirected off of the secondary light folding surface 110, passes through the cover glass 106, and is incident upon the sensor 105. The primary light folding surface 124 of refractive prism 146 directs a portion of light from the target image scene along optical axis 123 through the lens assembly 130, is redirected off of the secondary light folding surface 135, passes through the cover glass 126, and is incident upon the sensor 125. The folded optic array camera 100B is illustrative of one array camera embodiment implementing refractive prisms instead of the reflective surfaces of the array camera 100A of FIG. 1A. Each of the refractive prisms 141, 146 is provided in an aperture in the substrate 150 such that the primary light directing surfaces 122, 124 are below the plane formed by substrate and receive light representing the target image scene.  [0038].  Fig. 1A-1B.  See also [0075] – [0076] and Fig. 4A and 4B); and the second light redirection element includes a second reflective surface, wherein, to redirect the second light toward the second image sensor, second light redirection element uses the second reflective surface to reflect the second light toward the second image sensor ([0028], [0031], [0033], [0036], and [0038].  Fig. 1A-1B.  See also [0075] – [0076] and Fig. 4A and 4B).
Consider claim 7, D1 teaches the first light redirection element includes a first prism configured to refract the first light ([0030] – [0031], [0036], [0038], and [0041].  Fig. 1A-1B.  See also [0075] – [0076] and Fig. 4A and 4B); and the second light redirection element includes a second prism configured to refract the second light ([0030] – [0031], [0036], [0038], and [0041].  Fig. 1A-1B.  See also [0075] – [0076] and Fig. 4A and 4B).
Consider claim 8, D1 teaches the first prism and the second prism are contiguous ([0038] and Fig. 1B).
Consider claim 10, D1 teaches the first prism includes at least one chamfered edge, and wherein the second prism includes at least one chamfered edge ([0038] and Fig. 1B).
Consider claim 12, D1 teaches the first path is a path of the first light before the first light enters the first prism (The primary light folding surface 122 of refractive prism 141 directs a portion of light from the target image scene along optical axis 121 through the lens assembly 115, is redirected off of the secondary light folding surface 110, passes through the cover glass 106, and is incident upon the sensor 105. The primary light folding surface 124 of refractive prism 146 directs a portion of light from the target image scene along optical axis 123 through the lens assembly 130, is redirected off of the secondary light folding surface 135, passes through the cover glass 126, and is incident upon the sensor 125. [0038] and Fig. 1B), wherein the second path is a path of the second light before the second light enters the second prism (The primary light folding surface 122 of refractive prism 141 directs a portion of light from the target image scene along optical axis 121 through the lens assembly 115, is redirected off of the secondary light folding surface 110, passes through the cover glass 106, and is incident upon the sensor 105. The primary light folding surface 124 of refractive prism 146 directs a portion of light from the target image scene along optical axis 123 through the lens assembly 130, is redirected off of the secondary light folding surface 135, passes through the cover glass 126, and is incident upon the sensor 125. [0038] and Fig. 1B).
Consider claim 13, D1 teaches the first prism includes a first reflective surface configured to reflect the first light (The primary light folding surface 122 of refractive prism 141 directs a portion of light from the target image scene along optical axis 121 through the lens assembly 115, is redirected off of the secondary light folding surface 110, passes through the cover glass 106, and is incident upon the sensor 105. The primary light folding surface 124 of refractive prism 146 directs a portion of light from the target image scene along optical axis 123 through the lens assembly 130, is redirected off of the secondary light folding surface 135, passes through the cover glass 126, and is incident upon the sensor 125. [0038] and Fig. 1B), wherein the second prism includes a second reflective surface configured to reflect the second light (The primary light folding surface 122 of refractive prism 141 directs a portion of light from the target image scene along optical axis 121 through the lens assembly 115, is redirected off of the secondary light folding surface 110, passes through the cover glass 106, and is incident upon the sensor 105. The primary light folding surface 124 of refractive prism 146 directs a portion of light from the target image scene along optical axis 123 through the lens assembly 130, is redirected off of the secondary light folding surface 135, passes through the cover glass 126, and is incident upon the sensor 125. [0038] and Fig. 1B).
Consider claim 14, D1 teaches the first path is a path of the first light after the first light enters the first prism but before the first reflective surface reflects the first light (The primary light folding surface 122 of refractive prism 141 directs a portion of light from the target image scene along optical axis 121 through the lens assembly 115, is redirected off of the secondary light folding surface 110, passes through the cover glass 106, and is incident upon the sensor 105. The primary light folding surface 124 of refractive prism 146 directs a portion of light from the target image scene along optical axis 123 through the lens assembly 130, is redirected off of the secondary light folding surface 135, passes through the cover glass 126, and is incident upon the sensor 125. [0038] and Fig. 1B), wherein the second path is a path of the second light after the second light enters the second prism but before the second reflective surface reflects the second light (The primary light folding surface 122 of refractive prism 141 directs a portion of light from the target image scene along optical axis 121 through the lens assembly 115, is redirected off of the secondary light folding surface 110, passes through the cover glass 106, and is incident upon the sensor 105. The primary light folding surface 124 of refractive prism 146 directs a portion of light from the target image scene along optical axis 123 through the lens assembly 130, is redirected off of the secondary light folding surface 135, passes through the cover glass 126, and is incident upon the sensor 125. [0038] and Fig. 1B).
Consider claim 15, D1 teaches the first image and the second image are captured contemporaneously (The image capture device 200 includes the cameras 215a-n for capturing external images. The cameras 215a-n may each comprise a sensor, lens assembly, and a primary and secondary reflective or refractive surface for redirecting a portion of a target image to each sensor, as discussed above with respect to FIG. 1. In general, N cameras 215a-n may be used, where N≧2. Thus, the target image may be split into N portions in which each sensor of the N cameras captures one portion of the target image according to that sensor's field of view. It will be understood that cameras 215a-n may comprise any number of cameras suitable for an implementation of the folded optic imaging device described herein. The number of sensors may be increased to achieve lower z-heights of the system, as discussed in more detail below with respect to FIG. 4, or to meet the needs of other purposes, such as having overlapping fields of view similar to that of a plenoptic camera, which may enable the ability to adjust the focus of the image after post-processing. Other embodiments may have a FOV overlap configuration suitable for high dynamic range cameras enabling the ability to capture two simultaneous images and then merge them together. The cameras 215a-n may be coupled to the image processor 220 to communicate captured images to the working memory 205, the device processor 250, to the electronic display 225 and to the storage (memory) 210. [0046]).
Consider claim 17, D1 teaches a first planar surface of the first image sensor faces a first direction, wherein a second planar surface of the second image sensor faces a second direction that is parallel to the first direction (one of the planar surfaces of camera 410A faces a direction that is parallel to a direction one of the planar surfaces of camera 410B faces. Fig. 4A-4B.  [0075] – [0076]).
Consider claim 19, claim 19 recites the method implemented by the apparatus recited in claim 1.  Thus, claim 19 is rejected for the same reasons.
Consider claim 20, claim 20 recites the method implemented by the apparatus recited in claim 2.  Thus, claim 20 is rejected for the same reasons.
Consider claim 22, claim 22 recites the method implemented by the apparatus recited in claim 6.  Thus, claim 22 is rejected for the same reasons.
Consider claim 23, claim 23 recites the method implemented by the apparatus recited in claim 7.  Thus, claim 23 is rejected for the same reasons.
Consider claim 24, claim 24 recites the method implemented by the apparatus recited in claim 8.  Thus, claim 24 is rejected for the same reasons.
Consider claim 26, claim 26 recites the method implemented by the apparatus recited in claim 12.  Thus, claim 26 is rejected for the same reasons.
Consider claim 27, claim 27 recites the method implemented by the apparatus recited in claim 13.  Thus, claim 27 is rejected for the same reasons.
Consider claim 28, claim 28 recites the method implemented by the apparatus recited in claim 14.  Thus, claim 28 is rejected for the same reasons.
Consider claim 29, claim 29 recites the method implemented by the apparatus recited in claim 15.  Thus, claim 29 is rejected for the same reasons.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev et al. (US 2015/0373263 A1) (hereinafter “D1”) in view of Georgiev (US 2015/0370040 A1) (hereinafter “D2”) and Hsu et al. (US 2020/0314392 A1).
Consider claim 11, the combination of D1 and D2 teaches all the limitations in claim 7 but does not explicitly teach the first prism includes at least one edge with a light-absorbing coating, wherein the second prism includes at least one edge with the light-absorbing coating.
Hsu teaches the first prism includes at least one edge with a light-absorbing coating, wherein the second prism includes at least one edge with the light-absorbing coating (stray light beams LS1, LS2 may stay in the projection device 10. By a design of the prism device 110 (e.g., adjusting the angle A1 shown in FIG. 1, and the angle A1 may be, for example, 90 degrees), when the stray light beams LS1, LS2 incident into the prism device 110 are reflected to the sixth surface 113c of the prism device 110, the stray light beams LS1, LS2 may pass through the sixth surface 113c and exit the prism device 110. The light absorbing element 130 is disposed on a transmission path of the stray light beams LS1, LS2 exiting the prism device 110. The light absorbing element 130 may absorb the stray light beams LS1, LS2, and thereby effectively prevent the image quality of the projection device from being reduced by the stray light beams LS1, LS2 reflected inside the prism device 110. [0021] – [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including at least one edge of a prism with a light-absorbing coating because such incorporation would absorb the stray light and thereby effectively prevent the image quality from being reduced by the stray light beams reflected inside the prism.  [0021].
Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev et al. (US 2015/0373263 A1) (hereinafter “D1”) in view of Georgiev (US 2015/0370040 A1) (hereinafter “D2”) and Taxbol et al. (US 2020/0404174 A1).
Consider claim 3, the combination of D1 and D2 teaches all the limitations in claim 1 but does not explicitly teach to modify at least one of the first image and the second image using the perspective distortion correction, the one or more processors are configured to: identify depictions of one or more objects in image data of at least one of the first image and the second image; and modify the image data at least in part by projecting the image data based on the depictions of the one or more objects.
Taxbol teaches to modify at least one of the first image and the second image using the perspective distortion correction, the one or more processors are configured to: identify depictions of one or more objects in image data of at least one of the first image and the second image (the processed video stream is generated to include a cropped and warped version of the panoramic video stream. [0043] – [0046]. See also [0010] – [0011], [0015], and [0032].  As stated in the specification, perspective distortion correction may be referred to…warping….  [0130] of US 2021/0400193 A1); and modify the image data at least in part by projecting the image data based on the depictions of the one or more objects ([0043] – [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of identifying depictions of one or more objects in the image data and modifying the image data because such incorporation would allow for fast and automated production of processed video streams.  [0016].
Consider claim 21, claim 21 recites the method implemented by the apparatus recited in claim 3.  Thus, claim 21 is rejected for the same reasons.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev et al. (US 2015/0373263 A1) (hereinafter “D1”) in view of Georgiev (US 2015/0370040 A1) (hereinafter “D2”) and Osborne (US 2015/0286033 A1).
Consider claim 16, the combination of D1 and D2 teaches all the limitations in claim 1 but does not explicitly teach the first light redirection element is fixed relative to the first image sensor, wherein the second light redirection element is fixed relative to the second image sensor.
In an analogous art, Osborne teaches an imaging system having multi-sensors.  [0002].  In particular, Osborne teaches the first light redirection element is fixed relative to the first image sensor, wherein the second light redirection element is fixed relative to the second image sensor (the sensor 125, cover glass 126, lens L6, and the unit including the refractive prism 136A and/or block 136B (referred to herein as an “optical element”) may be adhered or otherwise affixed in the illustrated configuration such that these components are fixed together relative to one another within the camera.  [0075], [0135], and [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of fixing together light redirection element and image sensor relative to one another because such incorporation would stabilize the optical path of light through the elements.  [0075].
Claim 18 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev et al. (US 2015/0373263 A1) (hereinafter “D1”) in view of Georgiev (US 2015/0370040 A1) (hereinafter “D2”) and Tamir (US 2006/0238617 A1).
Consider claim 18 the combination of D1 and D2 teaches all the limitations in claim 1 but does not explicitly teach the one or more processors are configured to: modify at least one of the first image and the second image using a brightness uniformity correction.
In an analogous art, Tamir discloses the technique of brightness correction performed on the composite image.  [0086].
Tamir teaches the one or more processors are configured to: modify at least one of the first image and the second image using a brightness uniformity correction (In block 808, the composite image is further processed. For example, color correction and brightness correction can be performed on the composite image to provide for uniform color and brightness over the composite image. [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of modifying images using a brightness uniformity correction because such incorporation would provide for uniform brightness over the image.  [0086].
Consider claim 30, claim 30 recites the method implemented by the apparatus recited in claim 18.  Thus, claim 30 is rejected for the same reasons.

Allowable Subject Matter
Claims 9 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486